Citation Nr: 0307339	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-20 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.  He died in January 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death; and a September 1999 decision 
which denied entitlement to nonservice-connected death 
pension benefits.  

In January 2002, the Board remanded the case to the RO for 
further development in accordance with the newly enacted 
Veterans Claims Assistance Act of 2000.  The case has now 
been returned to the Board for appellate review.  The issue 
of entitlement to nonservice-connected death pension benefits 
will be addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran's death certificate reflects that he died in 
January 1999, and that the immediate cause of death was a 
myocardial infarction.  

3.  The veteran had not established service connection for 
any disabilities at the time of his death.  

4.  The veteran was not diagnosed with hypertension or heart 
disease in service, cardiovascular disease was not first 
manifested or aggravated within one year of his discharge 
from active duty; and the fatal cardiovascular disease has 
not been shown to be causally related to his active military 
service.  


CONCLUSION OF LAW

The cause of the veteran's death, fatal cardiovascular 
disease, was not incurred in or aggravated by active service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309(a), 3.312 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters to the appellant, 
apprised her of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, in an April 2002 letter, the RO 
informed the appellant of the enactment of the VCAA, and 
asked her to identify any outstanding medical records that 
could be requested on her behalf.  Additionally, she was 
informed that VA would obtain the veteran's service medical 
records, VA medical treatment records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately the appellant's responsibility to submit any 
private records.  The new regulations were outlined for the 
appellant in the December 2002 supplemental statement of the 
case, and in a May 2002 statement, the appellant affirmed 
that she was aware of the evidence that VA already had, and 
what evidence VA would attempt to obtain on her behalf.  

There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate her 
claim and identified the evidence that VA was to acquire on 
her behalf as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  VA has made reasonable attempts to 
obtain any private medical evidence that was identified for 
which the appropriate release forms were received.  The 
veteran's service medical records, private medical reports, 
and VA treatment records were included in the record.  
Records associated with the veteran's application for Social 
Security disability benefits were also obtained and included 
in the file.  The appellant was afforded the opportunity to 
present testimony at hearing before a Decision Review Officer 
at the RO in July 2001; and at a subsequent hearing before 
the undersigned Veterans Law Judge at the RO in September 
2001.  She testified that the veteran developed a heart 
condition during service which subsequently caused his death.  
She related that he had had problems with his heart after his 
discharge from service and he consistently complained of 
chest pain.  It was asserted that the veteran sought 
treatment from a private physician and at a VA clinic in the 
1970's and was told that he had high blood pressure for which 
he was given medication.  

In May 2002, the appellant informed VA that records should be 
obtained from the New Orleans VA Medical Center (VAMC).  The 
RO attempted to obtain all records from this facility; 
however, in October 2002 it was reported that the records had 
been retired and could not be found.  The appellant was 
informed of this in the December 2002 supplemental statement 
of the case.  

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and hypertension or heart disease become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. § 3.309(a) (2002); 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not document any 
treatment for hypertension or heart disease.  Upon separation 
examination in May 1946, his cardiovascular system was 
reported to be normal and a chest X-ray was negative.  His 
blood pressure was reported to be 120/74 and his pulse was 
72.  

The veteran did not establish service connection for any 
disabilities during his lifetime.  Nonservice-connected 
pension benefits were granted by the RO in an August 1987 
rating decision; and special monthly pension benefits based 
on the need for aid and attendance were granted by the RO in 
an October 1996 rating decision.  The veteran died in January 
1999.  The certificate of death indicated that the immediate 
cause of death was a myocardial infarction.  No other 
contributory causes were listed, and an autopsy was not 
performed.  Private and VA medical reports show that the 
veteran was diagnosed with hypertension many years after his 
release from active duty.  A June 1987 VA outpatient 
treatment record indicated that the veteran had been 
diagnosed with hypertension for many years.  A May 1985 chest 
X-ray report showed that the veteran had evidence of 
cardiomegaly and slight pulmonary cephalization.  He suffered 
a stroke in the 1980's.  Records associated with the 
veteran's application for Social Security disability benefits 
reflect that the veteran was found to be disabled due to the 
residuals of his stroke.  

Based on this evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
veteran did not have any service-connected disabilities at 
the time of his death.  He was not diagnosed with 
hypertension or heart disease in service , and the medical 
reports indicate that he was first diagnosed with the disease 
in the 1980's, approximately 40 years after the veteran's 
discharge from active service.  Furthermore, there is no 
competent medical evidence linking the fatal myocardial 
infarction to any aspect of the veteran's military service.  
To the extent that the appellant offers her own opinion that 
the veteran's hypertension or heart disease began in service 
or shortly thereafter, the Board notes that her opinion is 
not probative on the issue.  Lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Furthermore, the Board 
concludes there is no justification or need for referral for 
an opinion in this case.  Since there is no evidence of any 
type of treatment for hypertension or heart disease during 
the veteran's active military service, any opinion relating 
his fatal myocardial infarction to service would be based 
solely on history as provided by the appellant, as opposed to 
objective documentation.  LaShore v. Brown, 8 Vet. App. 406, 
409 (1995).  For this reason, the Board finds that there is 
no basis for obtaining a VA opinion as there is no reasonable 
possibility that such an opinion could substantiate the 
claim.  See 38 U.S.C.A. § 5107 (West Supp. 2002).  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during World War II, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is of such approximate balance as to warrant its 
application.  Hence, the claim for service connection for the 
cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  In a September 1999 decision, the RO denied 
entitlement to nonservice-connected death pension benefits.  
In her September 1999 notice of disagreement, the appellant 
specifically stated that she was "asking for the same 
disability benefit [the veteran] was getting before his 
death."  As noted above, the veteran was receiving 
nonservice-connected pension benefits at the time of his 
death.  However, the RO did not include this issue in the 
statement of the case that was provided to the appellant in 
October 1999.  Consequently, the Board concludes that a 
remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should provide the appellant and 
her representative with a statement of 
the case pertaining to the issue of 
entitlement to nonservice-connected death 
pension benefits.  The appellant should 
also be advised of what actions she must 
take in order to perfect an appeal on 
this issue if she wishes it to be 
considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified; however, she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



